department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b06 plr-136651-05 date date internal_revenue_service number release date index number --------------------------------- ---------------------------------- -------------------- -------------------------- ---------------------------------- -------------------- -------------------------- dear company --------------------------------- a --- b --- c --- v ------------- x ----------------------------- y ------------------------------------- z ------ state ------------- date --------------- date ---------------- date --------------- date ---------- year ------- year ------- year ------- year ------- year ------- plr-136651-05 dear ------------------ this is in reply to a letter dated date requesting rulings under sec_382 of the internal_revenue_code additional information was submitted in letters dated date date and date the information submitted for consideration is summarized below company a state corporation is the common parent of a consolidated_group prior to date year company was a publicly_held_corporation its stock traded on the v stock exchange company has a fiscal and tax_year ending on september 30th company is in the business of producing x and y during year sec_1 and market conditions for the z industry were poor which resulted in company and its subsidiaries filing for bankruptcy on date year a plan_of_reorganization the reorganization was consummated on date year due to its poor financial condition in the years prior to year company incurred significant net operating losses which have not been absorbed or eliminated under sec_108 of the internal_revenue_code the plan_of_reorganization required company to issue its stock to a class of its former creditors in exchange for certain senior secured notes the bonds and cancel all of its previously outstanding_stock as a result of this reorganization company had a change_of_ownership within the meaning of sec_382 of the internal_revenue_code prior to the reorganization of company’s outstanding bonds were held in street_name and one result of the reorganization is that of its stock is now held in street_name company’s stock is now traded over the counter in pink sheet format company’s new post-bankruptcy common shares are not registered with the securities_and_exchange_commission sec and are not traded on an established securities exchange company obtained a roster of the unofficial bondholders’ committee1 to determine the identity of its post-reorganization shareholders for purposes of determining whether it qualified under the l or l exceptions to sec_382 company mailed a letter to each member listed on the pre-reorganization roster requesting information as to whether the member owned on date year an amount of bonds entitling the member pursuant to the plan_of_reorganization to receive or more of the company’s stock it also asked each bondholder to identify when the bonds were acquired follow-up phone calls were made to those bondholders who did not reply to the letter and messages were left some bondholders failed to respond many of the brokerage firms which held company-issued bonds for their own account and or for the committee consisted of only those creditors of the taxpayer who held bonds the roster was current as of a date in the fall of year and included the names and principal amounts of the bonds held by creditors owning over two-thirds of the aggregate principal_amount of the bonds plr-136651-05 their clients either failed to respond or they notified company that they would not respond in addition to directly surveying known bondholders company used online research tools and search engines to obtain updated contact information for those bondholders who could not be reached using existing contact information as a result of these efforts company received written responses from the majority of the bondholders it solicited company has concluded that it qualifies under the l exception to sec_382 after the reorganization company experienced difficulty in identifying many of its percent shareholders while trying to determine whether existing shareholders acquired or disposed of its stock subsequent to date year the record holders of company’s stock are stock brokers and banks who hold the stock in street_name the difficulty the company is experiencing is due to the data not being readily available because all of its outstanding_stock is held in street_name company notes that the presumptions regarding stock ownership described in sec_1_382-2t and ii are inapplicable to it because its stock has been delisted from the stock exchanges despite this difficulty company has been able to identify some owner shifts through alternative means company has been able to identify owner shifts from conversations with its board_of directors some of whom own shares of company’s common_stock company has identified those few shareholders who have contacted the company directly company has also identified some shareholders who have inadvertently filed sec schedules 13d and 13g company obtained a nobo non-objecting beneficial_owner list in connection with its proxy solicitation relating to its charter amendment see below which listing only identified one shareholder and this shareholder had already been separately identified through one of the above mentioned methods additionally company requested information regarding the beneficial_ownership of the stockholdings of investors who filed sec forms 13f but received only one response the response was from an institutional investment manager representing beneficial owners of company’s stock none of whom were shareholders based on the information gathered through these informal means company has determined that it experienced an owner shift in the approximate amount of a to b subsequent to date year company was concerned that its sec_382 limitation would be zero if it had another ownership_change within years of date year in order to lessen the risk of a sec rules prohibit companies from communicating directly with beneficial owners who object to providing their name and address to their issuing companies according to company because its stock ceased to be registered for purposes of the securities and exchange act of its shareholders are not required to file sec schedules 13d and 113g plr-136651-05 second ownership_change the company adopted an amendment to its charter the charter amendment on date year which imposes certain restrictions on the transfer of stock to any shareholder the charter amendment provides that any sale transfer assignment pledge or other_disposition of stock to a shareholder who owns or who would own as a result of the disposition or more of the company’s common_stock shall be null and void ab initio unless certain requirements are met if the transferee obtains the waiver of the board_of directors and provides the company with an opinion that the transfer shall not result in a limitation on the company’s use of its net operating losses or other tax_attributes then such transfer would not be precluded to date no waivers have been granted and the company is not aware of any transfers of its stock being made in contravention of the charter amendment if a shareholder acquires stock in violation of the charter amendment company is authorized to institute legal proceedings to set_aside the transfer and enforce the provisions of the charter amendment company sought the approval of its shareholders for the charter amendment via a proxy solicitation the charter amendment was approved by shareholders representing just over c of the outstanding shares company believes that there was one shareholder owning at least of the company’s stock that did not vote in the proxy solicitation based on applicable state law company believes that the charter amendment may not be binding against any nonvoting shareholder company makes the following representations with respect to its requested rulings a company is a loss_corporation as defined in sec_382 b as a result of the consummation of the bankruptcy reorganization on date year company had an ownership_change within the meaning of sec_382 c company’s only class of outstanding_stock is its common_stock d following the consummation of the bankruptcy reorganization on date year company’s stock ceased to be registered for purposes of the securities and exchange act of e following the consummation of the bankruptcy reorganization on date year all of company’s outstanding_stock was held in street_name f other than actual knowledge company obtained through the shareholder inquiries made for purposes of sec_382 inadvertent 13d and 13g filings information gleaned from its board_of directors and new shareholders informally making themselves known to company company has no actual knowledge regarding any significant change in its stock ownership plr-136651-05 g company is currently in the process of requesting information from all shareholders of whom it has actual knowledge and from the brokers who are the record holders of company’s stock to the extent company does not receive responses to its information request it intends to follow-up its initial request through phone calls and additional correspondences company intends to follow similar procedures for any subsequent requests for information pursuant to its duty_of inquiry under sec_1_382-2t h to the best of company’s knowledge the requirements of sec_382 are met with respect to the ownership_change occurring on date year i the limits on transferability that apply to the shares of company’s common_stock as a result of the charter amendment are or will be legal valid binding and enforceable against present and future holders of shares under applicable state law except as such enforceability may be limited by bankruptcy equitable principles or exceptions under state law the company intends to vigorously challenge and pursue by all available means any attempts to violate the charter amendment j the company understands that with respect to any nonvoting shareholder who is not bound by the charter amendment it has a duty_of inquiry which it will satisfy by periodically requesting information pursuant to the same procedures described in ruling based solely on the information submitted and the representations made and the unique facts of this case we have concluded that for purposes of determining whether a testing_date or an ownership_change has occurred within the meaning of sec_382 and the underlying regulations for all days during the period from and including date to and including date taxpayer may rely on its actual knowledge gained from the acquisition of shareholder information during the period of date to the present regarding the existence and identity of it sec_5 shareholders and their percentage ownership interests for these purposes actual knowledge includes knowledge of shareholders and their percentage ownership of taxpayer which knowledge taxpayer obtained by acquiring the unofficial bondholders list and directly surveying bondholders listed thereon board members who are shareholders who taxpayer identified by directly surveying its board_of directors shareholders who contacted taxpayer directly and shareholders who inadvertently filed sec schedules 13d and 13g taxpayer acquired knowledge of these shareholders by acquiring and or perusing among other documents a the unofficial bondholders list b its own stock transfer records and other records it keeps in the ordinary course of business c a nobo list d sec form 13f and e sec schedules 13d and 13g plr-136651-05 for purposes of determining whether a testing_date or an ownership_change has occurred within the meaning of sec_382 and the underlying regulations for all days on or after date provided and to the extent that the transfer restrictions in the charter amendment are enforceable and are enforced according to their terms a purported transferee of taxpayer’s stock in contravention thereof will not be considered as acquiring ownership of such stock with respect to any disposition of shares by a shareholder during this period which disposition would create a testing_date pursuant to sec_1_382-2t taxpayer may rely on its actual knowledge as to the absence or existence of any such disposition in satisfying its duty_of inquiry and may satisfy its duty_of inquiry under sec_1_382-2t by periodically requesting information pursuant to the same procedures described in ruling above the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion concerning whether or not the company qualifies under the l exception to sec_382 or whether the company has had a second ownership_change under sec_382 within the 2-year-period following date year this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_04_1 2004_1_irb_7 however when the criteria in section dollar_figure of revproc_04_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant plr-136651-05 alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling - alfred c bishop jr _______________________ alfred c bishop jr branch chief branch office of associate chief_counsel corporate sincerely
